The petition for a rehearing herein involves the same question passed upon by the court relating to the construction of our statute of limitations. We have given the matter an exhaustive and careful reexamination, and are unable to reach a conclusion different from the one announced.
The question must be determined by the construction to be placed upon the words, "when a cause of action has arisen," used in Section 33 of our statute of limitations. (Comp. Laws, 3736.)
The State of Illinois has a statute in substance, and almost *Page 83 
in language, similar to our Section 33. The supreme court of that state, in construing the precise words, "when a cause of action has arisen," found in the section of their statute, gave to them the meaning we have placed upon them, as used in our statute.
In the case of Hyman v. McVeigh, reported in the 10th Chi. Leg. N. 157, the court of that state say that "the words, when a cause of action has arisen,
as they occur in the statute pleaded, should be construed as meaning when jurisdiction exists in the courts of a state to adjudicate between the parties upon the particular cause of action, if properly invoked; or, in other words, when the plaintiff has the right to sue the defendant in the courts of the state upon the particular cause of action, withoutregard to the place where the cause of action had itsorigin."
The same construction was placed upon the words by that court in the case of Hyman v. Bayne,83 Ill. 256, and is cited by the court in Hyman v.McVeigh, as authority for the doctrine.
This construction was subsequently adopted by the appellate court of that state in Humphrey v. Cole, 14 Bradw. 56; and while the same court in Story v.Thompson, 36 Ill. App. 870, disapproves ofHumphrey v. Cole, it bases its disapproval upon the application of the statute to the facts of the case when construed with the provisions of Section 18 of their statute. This is manifest from the language used by the court inStory v. Thompson. It does not attempt to disapprove of Hyman v. Bayne andHyman v. McVeigh, but makes a distinction between those cases and the case of Humphrey v.Cole.
In making the distinction the court say (speaking ofHyman v. Bayne and Hyman v.McVeigh): "Both the maker of the note and the payee resided outside the State of Illinois when the cause of action accrued, and till after the bar in the other state was established. The expressions of the supreme court in that case, and quoted in the 14th Ill., supra, were made with reference to the facts in that case, but have no application here. The decision in Humphrey v.Cole, supra, must have been made under a mistaken idea of what was really decided in Hyman v.McVeigh, 87 Ill. 708." *Page 84 
It will also be noted that the case from which we have quoted turned upon the rights of a resident creditor under another provision of the statute.
As late as 1892, in the case of Wooley v. Yarnell,142 Ill. 449, the supreme court of that state, in express terms, approved the doctrine laid down in Hyman v.Bayne and Hyman v. McVeigh. "Where the maker of a promissory note and the payee," say the court, "reside out of this state when the note becomes due, and the cause of action accrues in another state, and the maker continues to reside out of the state and in another state, until, by the laws of such state, an action on the note is barred, the section of the limitation law, supra,
when pleaded to an action brought on such note in this state, may constitute a bar to such action. This is the doctrine ofHyman v. Bayne, 83 Ill. 256, and also ofHyman v. McVeigh, unreported, but mentioned in 87 Ill. 708. In each of these cases, as will be found upon an examination of the record, the maker and payee both resided out of this state at the maturity of the cause of action sued on, and when the cause of action accrued, and so remained until an action was barred in and by the laws of a foreign state where the domicile existed."
Our position also seems to be fortified by the subsequent enactment of Section 508 of the civil practice act (Comp. Laws, 3603), in which the legislature created an exception in favor of a citizen of this state who has held such cause of action from the time it accrued.
The claim of citizenship in this state, made by the respondent in his petition for a rehearing, is, as we believe upon the showing made in his own deposition, without merit; but, if that claim were well taken, he still fails to come within the Section 508, supra, in that he has not held the note from the time the cause of action accrued thereon.
  The petition is denied. *Page 85